DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 04/05/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Kojima does not disclose object detection by correlating waveform shape of a waveform that is magnetically induced by a receiver tag of the potential receiver object, the receiver tag comprising a magnet. Rather Kojima uses the wireless power transfer coil of the receiver to generate and transmit a time varying signal that is received and decoded by the transmitter. (See, e.g., Kojima at Figs. 4-5 and accompanying discussion.) Although Kojima does teach a wireless power receiver that includes a permanent magnet to tum on a detector of the wireless power transmitter, this permanent magnet does not induce a time varying waveform that is analyzed by the detection circuitry of the receiver, as is recited in claim 1.
This is not persuasive because 
Kojima discloses, in FIG(s). 2-5, that magnet Mg, by coming close to a unit detection means in a power transmission unit, triggers a signal from the detection unit to a microcomputer to initiate a power transfer operation (¶ [0033]). This power transfer operation includes, in response to the magnet-induced signal in the transmitter, a sequence of time varying signals as a pulse pattern provided to a current detection circuit to start power transmission (¶ [0035] - ¶ [0036]).  The power transmission process is initiated by communications between the transmitter and receiver that include instances of time varying pulse patterns that are recognized by the current detection circuit in the transmitter.  The receiver magnet induces the power transfer operation since the initial proximity of the receiver magnet to the transmitter causes the power transfer process to happen.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2010/0123430 to Kojima et al. (Kojima).
As to Claim 1:
Kojima discloses, in FIG(s). 2-5:
an inductive power transmitter comprising: 
a power transmitting coil (L1) configured to generate an inductive power transfer (IPT) field (¶ [0010] - ¶ [0012]); and 
an object detection system (3, 4) configured to detect objects in or adjacent a space occupied by the IPT field when generated (¶ [0024],  ¶ [0027]); 
wherein the inductive power transmitter is configured to: 
perform detection of a potential receiver object (¶ [0027],  ¶ [0033],  ¶ [0035]) using the object detection system by correlating a shape of a voltage versus time waveform or a current versus time waveform with a reference waveform shape (¶ [0037]), 
wherein the voltage versus time or current versus time waveform is magnetically induced by a receiver tag of the potential receiver object, the receiver tag comprising a magnet (Mg;  ¶ [0033]); 
in response to detecting the potential receiver object, attempt to communicate with the potential receiver object (¶ [0034],  ¶ [0036],  ¶ [0038]); and 
in response to a failure to communicate with the potential receiver object, perform further detection of a potential receiver object (¶ [0055],  ¶ [0032] - ¶ [0033]).  
As to Claim 2:
Kojima further discloses, in FIG(s). 2-5:
wherein the inductive power transmitter is further configured to energize the power transmitting coil in response to a successful attempt to communicate with the potential receiver object (¶ [0033],  ¶ [0035] - ¶ [0039]).  
As to Claim 3:
Kojima further discloses, in FIG(s). 2-5:
wherein the inductive power transmitter is further configured to energize the power transmitting coil in response to a detection of the potential receiver object (¶ [0033]).  
As to Claim 4:
Kojima further discloses, in FIG(s). 2-5:
wherein the inductive power transmitter is further configured to de-energize the power transmitting coil in response to a failure to communicate with the potential receiver object (¶ [0055]).  
As to Claim 13:
Kojima further discloses, in FIG(s). 2-5:
wherein the magnet (Mg) is a permanent magnet ("the permanent magnet Mg of the power reception unit 30 comes close to the unit detection means 4 of the power transmission unit 10;"  ¶ [0033]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2010/0328044 to Waffenschmidt et al. (Waffenschmidt).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the object detection system comprises at least one magnetic switch.  
However, Waffenschmidt discloses, in FIG(s). 1-5 and 8:
wherein the object detection system comprises at least one magnetic switch (S1-S4;  ¶ [0077]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the at least one magnetic switch comprises a component selected from the group consisting of. a Hall Effect switch, a Reed switch, and a 3D hall effect sensor.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the at least one magnetic switch comprises a component selected from the group consisting of. a Hall Effect switch, a Reed switch, and a 3D hall effect sensor (¶ [0074]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
comprising 
a plurality of power transmitting coils, 
wherein the object detection system is located about each power transmitting coil, and 
the inductive power transmitter is configured to energise the respective power transmitting coil based on activation of the respective object detector through interaction with the potential receiver object.  
However, Waffenschmidt discloses, in FIG(s). 1-5 and 8:
comprising 
a plurality of power transmitting coils (1201-1204), 
wherein the object detection system (1401-1404) is located about each power transmitting coil (1201-1204;  ¶ [0064]), and 
the inductive power transmitter is configured to energise the respective power transmitting coil based on activation of the respective object detector through interaction with the potential receiver object (¶ [0077] - ¶ [0082]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
wherein a plurality of object detectors are located between respective power transmitting coils, and 
the inductive power transmitter is configured to energise one or more of the power transmitting coils based on activation of the respective detectors through interaction with the potential receiver object.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein a plurality of object detectors (1401-1404) are located between respective power transmitting coils (1201-1204;  ¶ [0064]), and 
the inductive power transmitter is configured to energise one or more of the power transmitting coils based on activation of the respective detectors through interaction with the potential receiver object (¶ [0077] - ¶ [0082]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein all the object detectors for a respective power transmitting coil are connected in parallel.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein all the object detectors for a respective power transmitting coil are connected in parallel (¶ [0077] - ¶ [0078]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 7 above, except for wherein the power transmitting coils are not energised unless a potential receiver object is detected by the object detectors associated therewith under control of a controller of the inductive power transmitter.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the power transmitting coils are not energised unless a potential receiver object (¶ [0048]) is detected by the object detectors associated therewith under control of a controller (140, 170) of the inductive power transmitter (¶ [0048]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the object detection system is configured to detect an adjacent non receiver object simultaneously with a receiver object.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the object detection system is configured to detect an adjacent non receiver object (disclosed above in Kojima as FIG. 5(e);  ¶ [0055]) simultaneously with a receiver object (each of 1401 – 1404 operable with Z1 vs. Z2;  ¶ [0080]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the object detection system is configured to determine whether a response of the object detection system to detecting an object has a correlation with a reference response which is less than a threshold.   
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the object detection system is configured to determine whether a response of the object detection system to detecting an object has a correlation with a reference response which is less than a threshold ("Comparator 170 may be further operable to sense the operating parameters of the adjacently-located detector circuits 1402 and 1404, said parameters . . . being slightly below each detector circuit's internally set threshold detection level;"  ¶ [0083]).   
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied above to claim 1.
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the magnet is a DC electromagnet.   
Kojima discloses the claimed invention except for "the magnet is a DC electromagnet."  It would have been an obvious and a common sense matter of design choice to have selected an electromagnet magnet for generating a magnetic field for triggering a proximity sensor in an object detection system of an inductive power transmitter.  This being so since applicant has not disclosed that a DC electromagnet solves any stated problem or is for any particular purpose beyond being a magnet and it also appears that the invention would perform equally well with either a permanent magnet or a DC electromagnet, since either component equivocally generates a magnetic field which satisfies triggering the disclosed object detection system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/Menatoallah Youssef/SPE, Art Unit 2849